United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Buffalo, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-48
Issued: March 26, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 3, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated July 2, 2007, which denied her request for a hearing,
and a merit decision dated May 2, 2007, which denied her claim for compensation. Under
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that she sustained a left knee injury
in the performance of duty; and (2) whether the Office properly denied appellant’s request for an
oral hearing before an Office hearing representative.
FACTUAL HISTORY
Appellant, a 53-year-old automation clerk, filed a Form CA-1 claim for benefits on
September 14, 2006, alleging that she injured her knee on September 12, 2006. In response to
the question requiring the claimant to describe how the injury had occurred appellant stated:
“unknown-knee hurt.”

The employing establishment controverted the claim. On the form, appellant’s
supervisor noted that appellant had reported on September 14, 2006 that she felt a twinge in her
knee on September 12, 2006. The supervisor also stated:
“Based on the fact that [appellant] claims she had a twinge two days prior to
actually report[ing] her injury with her statement that she ... fell down the stairs at
home [on September 8, 2006] it is reasonable to presume that this injury did not
occur at work.”1
A September 14, 2006 report from the employing establishment health clinic indicated that
appellant sustained an injury on September 12, 2006. In response to the question, “Describe how
the injury occurred, it is stated:
“Pulling mail trays at work. Turned and twisted left knee ... felt stabbing pain
which immediately subsided. On September 8, 2006 while at home ... left knee
twisted while walking down stairs ... fell down three steps. Four hours later was
again going down stairs [when] suddenly knee gave out.”
Appellant was diagnosed with left knee strain and internal derangement. A follow-up
clinic report dated September 21, 2006 reiterated that her injury occurred on September 12, 2006
and that the diagnosis was left knee strain.
By letter dated October 2, 2006, the Office advised appellant that she needed to submit
additional factual and medical evidence in support of her claim. The Office specifically advised
appellant that the employing establishment had controverted her claim because she had not timely
reported the claim and she had stated other reasons for her injury to her coworkers. Appellant was
requested to provide a detailed description of where she was and what she was doing at the time of
the alleged injury. The Office stated that she had 30 days to submit the requested information.
Appellant submitted a September 15, 2006 x-ray report, which recorded normal findings. She did
not respond to the Office’s request for a detailed description of the alleged incident.
By decision dated May 2, 2007, the Office denied appellant’s claim, finding that she failed
to submit a factual statement which established the basis of her claim. The Office stated that the
statements on her claim form were lacking in detail in regard to the circumstances of her alleged
injury. The Office noted that it had requested additional factual information to support appellant’s
claim, but she failed to submit such evidence. The Office therefore denied compensation.
On June 2, 2006 appellant requested an oral hearing.
By decision dated July 2, 2007, the Office denied appellant’s request for an oral hearing.
The Office stated that her request was postmarked June 2, 2007, which was more than 30 days
after the issuance of the Office’s May 2, 2007 decision, and that she was therefore not entitled to
a hearing as a matter of right. The Office nonetheless considered the matter in relation to the
1

The record contains a copy of a September 14, 2006 form report from the employing establishment health clinic,
but this report is not legible.

2

issue involved and denied appellant’s request on the grounds that the issue was factual and
medical in nature and could be addressed through the reconsideration process by submitting
additional evidence.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged, and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place and in the manner alleged.5 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.6
In order to determine whether an employee actually sustained an injury in the performance
of her duty, the Office begins with an analysis of whether fact of injury has been established.
Generally, fact of injury consists of two components, which must be considered, in conjunction
with one another.7
The first component to be established is that the employee actually experienced the
employment incident, which is alleged to have occurred. An alleged work incident does not have
to be confirmed by eyewitnesses in order to establish that an employee sustained an injury in the
performance of duty, but the employee’s statement must be consistent with the surrounding facts
and circumstances and his subsequent course of action. A consistent history of the injury as
reported on medical reports, to the claimant’s supervisor and on the notice of injury can also be
evidence of the occurrence of the incident. Such circumstances as late notification of injury, lack
of confirmation of injury, continuing to work without apparent difficulty following the alleged
injury and failure to obtain medical treatment may cast doubt on an employee’s statements in
2

5 U.S.C. § 8101 et seq.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(e)(e).

7

Caroline Thomas, 51 ECAB 451 (2000).

3

determining whether she has established a prima facie case. The employee has the burden of
establishing the occurrence of the alleged injury at the time, place and in the manner alleged, by a
preponderance of the reliable, probative and substantive evidence.8 An employee has not met this
burden when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim.9 However, an employee’s statement alleging that an injury occurred at a
given time and in a given manner is of great probative value and will stand unless refuted by strong
or persuasive evidence.10
ANALYSIS -- ISSUE 1
In the present case, the Office found that the factual evidence appellant submitted did not
establish that she sustained a left knee injury on September 12, 2006 because she failed to describe
any specific incident as the basis of her claim. Appellant therefore did not establish that the
alleged injury occurred in the time, place and manner alleged.
The Board finds that appellant has presented insufficient evidence to establish that any
alleged incident occurred.11 Appellant submitted a September 14, 2006 Form CA-1 indicating that
she injured her knee on September 12, 2006. But on this claim form in response to the request to
describe the incident causing injury appellant stated that she did not know how she hurt her knee.
Although the Office subsequently requested on October 2, 2006 that appellant provide a detailed
description of the alleged incident, she never responded to the Office’s request. Appellant has not
established the time, place or manner of any specific employment incident. Therefore she has not
met her burden of proof to establish fact of injury.
The Board notes that the record contains a September 14, 2006 clinic report indicating that
appellant turned and twisted her left knee on September 12, 2006 while pulling mail trays at work,
and felt a stabbing pain in her left knee. The Board is unable to reconcile this description of the
injury with appellant’s claim form which was also completed on September 14, 2006 and which
stated that she could not describe how the injury occurred, in light of her continued refusal to
describe the injury to the Office in response to the October 2, 2006 request.
The Office advised appellant of the evidence required to establish her claim; however,
she failed to submit such evidence, the Office properly denied her claim for compensation.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides that a claimant is entitled to a hearing before an
Office representative when a request is made within 30 days after issuance of and Office final
decision.12 A claimant is not entitled to a hearing if the request is not made within 30 days of the
8

John J. Carlone, supra note 5.

9

Louise F. Garrett, 47 ECAB 639, 643-644 (1996).

10

Constance G. Patterson, 41 ECAB 206 (1989); Thelma S. Buffington, 34 ECAB 104 (1982).

11

Id.

12

5 U.S.C § 8124(b)(1).

4

date of issuance of the decision as determined by the postmark of the request.13 The Office has
discretion, however, to grant or deny a request that is made after this 30-day period.14 In such a
case, the Office will determine whether a discretionary hearing should be granted or, if not, will
so advise the claimant with reasons.15
ANALYSIS -- ISSUE 2
In the present case, because appellant’s June 2, 2007 request for a hearing was
postmarked more than 30 days after the Office’s May 2, 2007 decision denying compensation for
a claimed knee injury, she is not entitled to a hearing as a matter of right. The Office considered
whether to grant a discretionary hearing and correctly advised appellant that she could pursue her
claim through the reconsideration process. As appellant may address the issue in this case by
submitting to the Office new and relevant evidence with a request for reconsideration, the Board
finds that the Office properly exercised its discretion in denying appellant’s request for a hearing.
The Board therefore affirms the Office’s July 2, 2007 decision denying appellant an oral hearing
by an Office hearing representative.
CONCLUSION
The Board finds that the Office properly found that appellant failed to meet her burden of
proof to establish that she sustained a left knee injury in the performance of duty. The Board
finds the Office properly denied appellant’s request for an oral hearing before an Office hearing
representative.16

13

20 C.F.R. § 10.131(a)(b).

14

William E. Seare, 47 ECAB 663 (1996).

15

Id.

16

On appeal, appellant has submitted new evidence. However, the Board cannot consider new evidence that was
not before the Office at the time of the final decision. See Dennis E. Maddy, 47 ECAB 259 (1995); James C.
Campbell, 5 ECAB 35 (1952); 20 C.F.R. § 501(c)(1). Appellant may resubmit this evidence and legal contentions
to the Office accompanied by a request for reconsideration pursuant to 5 U.S.C. § 501(c).

5

ORDER
IT IS HEREBY ORDERED THAT the July 2 and May 2, 2007 decisions of the Office
of Workers’ Compensation Programs be affirmed.
Issued: March 26, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

